Exhibit Employment Contract Harvey Pride, Jr. April 11, 2008-April 11, 2010 1.THE PARTIES This is an agreement between Harvey Pride, Jr. (hereinafter referred to as “you”) and Lakeland Industries, Inc., a Delaware corporation with principal place of business located at 701-7 Koehler Avenue, Ronkonkoma, NY 11779-7410 (hereinafter the “Company”). 2.TERM; RENEWAL The term of the agreement shall be for a 2 year period from April 11, 2008 through and including April 11, 2010. 3.CAPACITY You shall be employed in the capacity of Senior Vice President of Manufacturing of Lakeland Industries, Inc. and such other title or titles as may from time to time be determined by the Board of Directors of the Company. You agree to devote your full time and attention and best efforts to the faithful and diligent performance of your duties to the Company and shall serve and further the best interests and enhance the reputation of the Company to the best of your ability. 4.COMPENSATION As full compensation for your services you shall receive the following from the Company: a. A base annual salary of $220,000.00 per year payable bi-weekly; and b. Participation when eligible in any of the Company’s Pension, Profit Sharing, and 401 (K) plans when any such plans have or become effective: c. Such other benefits as are consistent with the personnel benefits provided by the Company to its officers and employees; provided however that your vacation shall be for a period of no more than 20 business days. It is understood that no more that (2) weeks consecutive weeks of vacation shall be taken by you at any one time; and d. An adjustment in the way car allowances or leases are paid which will require a gross up in W-2 wages of $9,000 covering all vehicle expenses except fuel. e. An annual discretionary bonus not less than $10,000 payable May 25, 2009 as set forth in this agreement: i. Mexico shall achieve its $500,000 in savings as compared with FY07 costs as per Jim Drumgoole and Greg Pontes spreadsheet analyzing and savings as projected by September 30, 2009, (a) by the addition of Uniland and Hi-visibility high China tariff products to the product mix, not by moving low China tariff products back to Mexico, (b) increasing labor efficiencies to 100% or above. ii. Inventory turn times at Decatur and Mexico (being Disposables, Highland, Chemland) shall increase to 3 times a year and finished goods turns to 5 times a year. This may not be completely achievable, but for bonus purposes the Board will look at this on a sliding scale. (i.e. improvement over what it is today as at 1/31/08) iii. Monitoring North American slow moving or excess inventory. This will be measured by reserves or write-offs already taken for FY08 versus FY09. No charitable contributions to be made. iv. Reducing USA unit cost of purchased raw materials, components and services on an apples to apples basis. Such calculations shall be determined by one of the Company’s outside auditors. The above goals will be further spelled out orally and/or by memos on a case by case basis. 50% of your bonus will be based upon the above as measured by the Compensation Committee of the Board of Directors. Such bonus will be in cash. For FY By May 25th of each year commencing in 2009, you may be awarded a discretionary bonus based on an increase in after tax earnings measured from the prior year end. Said bonus shall be calculated as follows: for each penny increase in earnings after tax from $0.70 up to $0.93, a bonus of $1,000 and thereafter $500 of restricted stock with adjustments for stock splits or dividends or other such dilution in EPS during the fiscal year. New bonus targets for FY2010 will be set by April 2010 and shall be attached hereto as addendum. 5.
